Citation Nr: 1244100	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  06-18 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a respiratory disorder, including chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran had active service from May 1969 to April 1971 and from August 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  This case was previously before the Board in March 2011 and was remanded for additional development.

In October 2012 the Board requested a medical opinion from a pulmonologist with the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901(a) (2012) to address the Veteran's claim.  An opinion in response to this request has been provided and has been associated with the Veteran's VA claims folder.  Although neither the Veteran nor the RO has reviewed this evidence, the claim is being granted for the reasons stated below.  Therefore, there is no prejudice in adjudicating the claim.


FINDING OF FACT

A VA physician has linked the Veteran's COPD to his exposure to substances and chemicals while serving in the Persian Gulf.


CONCLUSION OF LAW

Service connection for COPD is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable decision to grant the Veteran's claim, any deficiency as to VA's duties to notify and assist pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) is rendered moot.

Applicable Laws-Service connection

Service connection is warranted if it is shown that a veteran has a disability resulting from an injury incurred or a disease contracted in active service, or for aggravation of a preexisting injury or disease in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997). 

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

The Veteran asserts, in pertinent part, that he has a respiratory disability related to his service in the Persian Gulf.  He has indicated that he was exposed to various fumes and chemical substances during his 9 months of service in the Persian Gulf from 1990-91.


June 1993 VA pulmonary function testing revealed mild restrictive lung disease, and recent VA examinations have noted chronic restrictive and obstructive lung disease.  A June 2011 VA examiner assessed the Veteran with COPD with reactive component.

After a review of the evidence of record, the Board finds that service connection for COPD should be granted.  Considerable attention is given to a December 2012 VHA opinion that determined that the Veteran's COPD had its onset during the Veteran's second period of active service.  The VHA pulmonologist explained that it was likely that the COPD had gone undetected for many years.  However, he also determined that the Veteran's exposure to fumes, oils, and gases while serving in the Persian Gulf could have accelerated the condition.  He pointed to the relatively quiescent nature of any chronic respiratory problems prior to the Veteran's second period of active duty and the numerous exacerbations that have occurred since that time.

As for the probative value of the December 2012 VHA opinion, the Board notes that the opinion contained an extensive and detailed review of the Veteran's medical records and reports of respiratory symptoms, and specifically referenced multiple clinical and diagnostic findings.  The December 2012 opinion contained a rationale for the opinions provided, including a detailed rationale as to why the Veteran's respiratory disability was not likely related to his first period of service.  It true that the examiner only stated that it was possible that the Veteran's exposure to fumes, oils, and gases accelerated his condition, which is not necessarily sufficient to warrant a grant of service connection.  However, as noted, the examiner ultimately concluded that it was as likely as not that the COPD had its onset in, or was related to, his active service.

As for the exposure to chemical substances during his Persian Gulf service, the Board notes that the Veteran's assertions in this regard are confirmed by a service comrade statement dated in February 2010.  In the February 2010 statement, the Veteran's service comrade (WM) essentially indicated that he had served in the same unit with the Veteran in the Persian Gulf and had been with the Veteran when a "cloud of smoke" passed through their vehicle.  Further, VA records such as one dated in September 2009 reflect that the Veteran has attributed his respiratory problems to exposure to chemicals during his service in the Persian Gulf.

While service treatment records from the Veteran's second period of service do not note respiratory complaints or disability, and while a June 2011 VA examiner has provided an unfavorable opinion in this case, at the very least, the evidence is in equipoise as to whether the Veteran's COPD is related to his active service.  Resolving any doubt in the Veteran's favor, service connection for COPD is warranted.  See 38 U.S.C.A. § 5107, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for COPD is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


